Order entered October 31, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01599-CV

                             VICTOR MALDONADO, Appellant

                                                V.

                         SUMEER HOMES, INC., ET AL., Appellees

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-10-01137-E

                                            ORDER
       We GRANT appellant’s October 28, 2013 unopposed motion for an extension of time to

file reply briefs in response to the respective briefs filed by appellees. Appellant shall file his

reply briefs on or before November 22, 2013.


                                                      /s/   DAVID LEWIS
                                                            JUSTICE